Title: From George Washington to James Tilghman, 4 December 1786
From: Washington, George
To: Tilghman, James

 

Dr Sir,
Mount Vernon 4th Decr 1786

Your favor of the 14th ulto is but just come to hand, or an earlier reply shou’d have been made to it.
The inscription intended for the Tomb of my deceased friend meets my entire approbation; for I can assure you Sir, with much truth, that after I had opportunities of becoming well acquainted with his worth, no man enjoyed a greater share of my esteem, affection & confidence than Colo. Tilghman.
I now transmit you, for the satisfaction of the friend of your deceas’d son, a statement of the conduct which was observed towards Capt: Asgill during his confinement, by which his illiberality & want of candour will fully appear. These extracts are taken from authentic records, & contain every sentence wherein the name of that officer is mentioned according to my best knowledge & belief.
At length, with much difficulty, I have got all the papers which are to be found, respecting the affairs of the deceased Colo. Thos Colvill, from the son of the principal acting Executor of the Will of that Gentleman. I have put them into the hands of a skilful lawyer to make, if possible, a proper statement of them for final settlement; and as soon as I can speak to any good purpose you shall again hear from me respecting the claim of Miss Anderson. With great esteem, I am &c.

G: Washington

